Case: 11-41414       Document: 00512101859         Page: 1     Date Filed: 01/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2013
                                     No. 11-41414
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN MORENO-REBOLLEDO, also known as Juan Moreno, also known as
Juan Moreno-Revoilla,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-915-1


Before WIENER, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Juan Moreno-Rebolledo was convicted of illegal
reentry into the United States and was sentenced to serve 46 months in prison
and a three-year term of supervised release. Moreno-Rebolledo challenges the
imposition of supervised release in light of the recent amendments to U.S.S.G.
§ 5D1.1(c). Moreno-Rebolledo asserts that this sentence is unreasonable because
the district court did not explain why it was imposing supervised release, did not


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-41414     Document: 00512101859      Page: 2   Date Filed: 01/04/2013

                                  No. 11-41414

give notice of its intent to depart from the applicable guidelines range by doing
so, and did not properly account for the Guideline’s recommendation that
supervised release not be imposed.
      As Moreno-Rebolledo failed to make these arguments in the district court,
we review them for plain error only. See United States v. Mondragon-Santiago,
564 F.3d 357, 361 (5th Cir. 2009); see also United States v. Dominguez-Alvarado,
695 F.3d 324, 327-28 (5th Cir. 2012). To establish plain error, the party must
show a forfeited error that is clear or obvious and that affects his substantial
rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
showing, we have the discretion to correct the error, but we will do so only if the
error seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      Moreno-Rebolledo has not met this standard. As the three-year term of
supervised release imposed by the district court was within Moreno-Rebolledo’s
statutory and guidelines range, it is not a departure. See Dominguez-Alvarado,
695 F.3d at 329; 18 U.S.C. § 3582(b)(2). Thus the district court was not required
to give notice of its intent to depart. See Dominguez-Alvarado, 695 F.3d at 329.


      Although the district court did not specifically address its decision to
impose a term of supervised release, its detailed remarks at sentencing evince
its concern with the need for deterrence in light of Moreno-Rebolledo’s history
and characteristics. Given these remarks, Moreno-Rebolledo has not met the
plain error standard with respect to his term of supervised release.           See
Dominguez-Alvarado, 695 F.3d at 329-30.
      AFFIRMED.




                                        2